EXHIBIT 10.1
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
1
2
2. AMENDMENT/MODIFICATION NO.
00007
3. EFFECTIVE DATE
02/26/2018
4. REQUISITION/PURCHASE NO.
0000HCGE-2018-20918
5. PROJECT NO. (If applicable)
6 ISSUED BY CODE
2543
7. ADMINISTERED BY (If other than Item 6)CODE
2543
Centers for Disease Control and Prevention
Office of Acquisition Services (OAS)
2920 Brandywine Rd, RM 3000
Atlanta, GA 30341-5539
Centers for Disease Control and Prevention
Office of Acquisition Services (OAS)
2920 Brandywine Rd, RM 3000
Atlanta, GA 30341-5539
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, county, State and ZIP Code)
EMERGENT BIODEFENSE OPERATIONS LANSING LLC
3500 N MARTIN LUTHER KING JR BLVD
LANSING, MI 48906-2933
(√)
9A. AMENDMENT OF SOLICITATION NO.
 
9B. DATED (See Item 11)
X
10A. MODIFICATION OF CONTRACT/ORDER NO.
200-2017-92634
10B. DATED (See Item 13)
12/08/2016
CODE  026489018
FACILITY CODE
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
☐ The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers __ is extended, __ is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning ____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
939ZWUX  2642  2018  75-X-0956  5664711101  Increase $[**]
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
(√)
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
X
D. OTHER (Specify type of modification and authority)
52.217-7 Option for Increased Quantity-Separately Priced Line Item.
E. IMPORTANT:  Contractor  ☐ is not,  ☒ is required to sign this document and
return   1  copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
This modification is issued to:
1.  Exercise alternate SubCLIN 2002 from Optional CLIN 0002;
2.  Increase and fund [**] doses on CLIN 2002 in the amount of $[**];
3.  Total funding for this contract has increased by $[**] from $[**] to $[**]
 
All other terms and conditions remain the same.
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
Michael Mann II Sr. Manager, Commercial Operations
16A. NAME OF CONTRACTING OFFICER
Christine N Godfrey
15B. CONTRACTOR/OFFEROR
By  /s/ Michael Mann II 
(Signature of person authorized to sign)
15C. DATE SIGNED
Feb 27, 2018
16B. UNITED STATES OF AMERICA
By  /s/ Christine N Godfrey
(Signature of Contracting Officer)
16C. DATE SIGNED
2/27/18

NSN 7540-01-152-8070 STANDARD FORM 30 (REV. 10-83) 
PREVIOUS EDITION UNUSABLE 30-105 Prescribed by GSA
FAR (48 CFR) 53.243



--------------------------------------------------------------------------------

200-2017-92634  00007
Page 2 of2
Option 2 Option 1 Items:
ITEM
 
SUPPLIES / SERVICES
QTY /UNIT
 
UNIT PRICE
   
EXTENDED PRICE
   
0002
 
BioThrax [**] product
[**] upon date of delivery:
[**] product at a unit price of $[**]
Delivery Address: Contractor' s Facility
Delivery to be [**] from the date of exercise of option.
[**] Doses
 
$
[
**]
 
$
[
**]



ITEM
SUPPLIES / SERVICES
QTY /UNIT
 
UNIT PRICE
   
EXTENDED PRICE
 
2002
BioThrax [**] product
[**] upon date of delivery:
[**] product at a unit price of $[**]
Delivery Address: Contractor's Facility
Delivery to be NLT [**]
[**] Doses
 
$
[
**]
 
$
[
**]
Line(s) Of Accounting:
939ZWUX 2642 2018 75-X-0956 5664711101 $[**]
                 






